Citation Nr: 1146009	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to December 1961 and from October 1962 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  On his February 2010 VA Form 9 (Substantive Appeal) the Veteran limited his appeal to the matter of service connection for tinnitus.  


FINDING OF FACT

The evidence reasonably establishes that the Veteran has tinnitus that became manifest in service and has persisted.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  
B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was engineer officer and that he was awarded a Purple Heart.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus. 

On May 2008 VA audiological evaluation the Veteran reported hearing a "shhh" sound in his ears with an unknown date of onset.  The examiner noted that the Veteran did not report specific noise trauma related to the tinnitus and that his military documentation was silent regarding tinnitus.  He opined that the tinnitus was less likely than not caused by or the result of military noise exposure.  

In a January 2010 statement the Veteran noted that he was routinely exposed to noise trauma in service but did not complain about tinnitus because he did not know what it was and did not learn what it was until a few years prior.  He added that he experienced noise trauma from explosions in service, as evidenced by his award of a Purple Heart for injuries sustained from shrapnel from an incoming mortar round.   

At the September 2011 Travel Board hearing the Veteran testified that he was exposed to jet engine noise when he was stationed with a Marine Air Group in Japan and that he has had constant tinnitus since.  Essentially he testified that his tinnitus began in service and had continued ever since.  

As the Veteran served in combat, he is entitled to the relaxed evidentiary requirements afforded under 38 U.S.C.A. § 1154(b).  Tinnitus is a disability capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and has been diagnosed; it is not in dispute that the Veteran has such disability.  His Purple Heart and credible testimony and statements about the circumstances of his service establish that he was exposed to combat and other noise trauma therein.  The opinion of the May 2008 VA examiner is of reduced probative value because it does not account for the Veteran's report that his tinnitus had its onset in service and that he was exposed to combat noise trauma.  It does not afford him appropriate consideration under the relaxed 38 U.S.C.A. § 1154(b) evidentiary standards to which he is entitled.  The Veteran testified that he noted the onset of tinnitus after exposure to noise trauma in service, and that it has persisted since.  The Board finds no reason to question the credibility of his accounts that his tinnitus had in onset in service and has persisted since.  Accordingly, all of the requirements for establishing service connection are met; service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


